ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_02_FR.txt. 42

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

J'ai voté pour l’avis consultatif de la Cour car je pense que sa conclusion
essentielle — qu’il existe un différend entre l'Organisation des Nations
Unies et les Etats-Unis au sujet de l'interprétation ou de l’application
de l’accord de siège — est défendable. À mon avis, plusieurs réponses
peuvent toutefois être données à la question posée à la Cour. La réponse
de la Cour n’est pas celle qui, selon moi, doit être donnée à tous égards.

Comme il est indiqué au paragraphe 1 de l’avis de la Cour, l’Assemblée
générale, en demandant à la Cour un avis consultatif sur la question de
savoir si les Etats-Unis sont tenus de recourir à l’arbitrage conformément
à la section 21 de l’accord de siège, a confirmé la position du Secrétaire
général qui a constaté «l’existence d’un différend entre l'Organisation des
Nations Unies et le pays hôte quant à l'interprétation ou l’application de
l'accord...» (résolution 42/229B). Dans la résolution 42/229A qui ac-
compagnait celle qui vient d’être citée, adoptée également le 2 mars 1988,
l'Assemblée générale a considéré :

«qu’un différend existe entre l'Organisation des Nations Unies et les
Etats-Unis d'Amérique … quant à l’interprétation ou l’application de
l'accord de siège, et que la procédure de règlement des différends
visée à la section 21 de l’accord devrait être engagée ».

En d’autres termes, après avoir répondu deux fois à la question au sujet
de laquelle elle demande l’avis de la Cour, qui est le principal organe judi-
ciaire de l'Organisation des Nations Unies, l’Assemblée générale a de-
mandé à la Cour son avis sur cette question. Par la suite, le 23 mars 1988,
alors que la procédure devant la Cour se poursuivait, l’Assemblée géné-
rale a répondu dans le même sens à cette question en considérant

«qu’un différend existe entre l'Organisation des Nations Unies et les
Etats-Unis … quant à l'interprétation ou à l’application de l'accord de
siège, et que la procédure de règlement des différends visée à la sec-
tion 21 de l’accord ... devrait être engagée... » (résolution 42/230).

En répondant à la question posée en ces termes par l’Assemblée géné-
rale, la Cour s’est prononcée sur certains points d’une manière incon-
testable. Il est certain que, dans l’ordre juridique international, le droit
interne ne peut déroger au droit international et qu’un Etat ne peut se
soustraire à sa responsabilité internationale en promulguant une loi
interne contraire à ses obligations internationales. Il est évident qu’une
partie à un accord prévoyant une obligation de soumettre à l’arbitrage
tout différend quant à son interprétation ou son application ne peut
juridiquement se soustraire à cette obligation en refusant de reconnaître
l’existence d’un différend ou en soutenant qu’il ne serait d’aucune utilité

34
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 43

de le soumettre à l’arbitrage. Il est admis qu’une disposition d’un traité
(ou d’un contrat) prescrivant la soumission à un arbitrage international
de tout différend qui en découlerait n’exige pas, comme condition préa-
lable à son exécution, l'épuisement des voies de recours internes. Je sous-
cris non seulement à la réaffirmation de ces principes juridiques, mais
également aux conclusions en l’espèce selon lesquelles le différend entre
VOrganisation des Nations Unies et les Etats-Unis n’a pas été réglé par
les négociations qui ont déjà eu lieu, et que les parties ne sont pas conve-
nues d’un mode de règlement autre que l’arbitrage.

Ma divergence de vues avec la Cour porte sur la question de savoir si le
différend entre l'Organisation des Nations Unies et les Etats-Unis à ce
stade concerne «l’interprétation ou l’application » de l’accord de siège. A
mon avis, les faits de l’affaire montrent que l’Organisation des Nations
Unies et les Etats-Unis sont essentiellement d’accord sur l'interprétation
de l’accord de siège. La question de savoir si un différend existe actuelle-
ment sur son application n’est pas si évidente. |

On peut conclure, comme l’a fait la Cour, qu’en raison du comporte-
ment adopté par le Gouvernement des Etats-Unis à l’égard du maintien en
fonctionnement du bureau à New York de la mission d'observation de
l'Organisation de libération de la Palestine auprès de l'Organisation des
Nations Unies un différend est né entre l'Organisation des Nations Unies
et les Etats-Unis «au sujet de … l'application de cet accord...» Selon moi,
les faits de l’affaire permettent par ailleurs de conclure que, comme l’ap-
plication effective de la loi des Etats-Unis en question — la loi contre le
terrorisme — au bureau de l’OLP à New York a été renvoyée en attendant
l'issue de la procédure judiciaire en cours devant le tribunal du district
sud de New York, un différend quant à l’application de l’accord de siège
ne naîtra que si ce tribunal décidait que cette loi doit effectivement s’ap-
pliquer au bureau de l’OLP. Pour expliquer cette autre conclusion, ainsi
que la concordance de vues des parties sur l’interprétation de l’accord
de siège, il convient d’exposer certains des faits saillants de la présente
affaire.

Outre les dispositions essentielles citées par la Cour au paragraphe 9 de
son avis, la loi de 1987 contre le terrorisme contient un «exposé des mo-
tifs » du Congrès des Etats-Unis sur les activités de l’'OLP et des «conclu-
sions» selon lesquelles ’OLP est une «organisation terroriste» qui «ne
[devrait] pas avoir l'autorisation d’opérer aux Etats-Unis»; elle donne
pour instructions à l’ Attorney General de prendre les mesures et d’engager
les procédures nécessaires pour « donner effet » à la loi, et habilite les tri-
bunaux compétents des Etats-Unis, sur demande de I’ Attorney General à
«assurer l’application» de la loi.

Lorsqu'une proposition de cette nature a été présentée pour la pre-
mière fois, le secrétaire d’ Etat Shultz a écrit ce qui suit le 29 janvier 1987 au
sénateur Dole:

«La mission d’observation de l’'OLP à New York a été établie
comme suite à la résolution 3237 (XXIX) adoptée par l’Assemblée

35
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 44

générale, le 22 novembre 1974, qui invitait l’'OLP à participer aux ses-
sions et aux travaux de l’Assemblée générale en qualité d’observa-
teur. La mission d’observation de l'Organisation de libération de la
Palestine représente ’OLP auprès de l’Organisation des Nations
Unies; elle n’est en aucune manière accréditée auprès du Gouverne-
ment des Etats-Unis. Les Etats-Unis ont fait clairement savoir que les
membres du personnel de la mission d’observation de l’OLP ne sont
présents aux Etats-Unis qu’en qualité de «personnes invitées» par
l'Organisation des Nations Unies, au sens de l’accord de siège. Donc,
nous avons l’obligation d’autoriser les membres du personnel de la
mission d’observation de l’OLP à entrer et à demeurer aux Etats-
Unis pour s'acquitter de leurs fonctions officielles au Siège de ’Orga-
nisation des Nations Unies...» (Congressional Record, vol. 133, n° 78,
14 mai 1987, p. $6449.)

Ala 126° séance du comité des relations avec le pays hôte, le 14 octobre
1987, Pobservateur de ’OLP a appelé lattention sur un amendement au
projet de loi de finances relative au département d'Etat contenant des dis-
positions qui devaient être reprises par la suite dans la loi contre le terro-
risme. Il a cité la lettre du 29 janvier du secrétaire d'Etat. Le représentant
des Etats-Unis a répondu que «de l’avis de l'exécutif, la fermeture de la
mission de l’OLP ne serait pas conforme aux obligations du pays hôte en
vertu de l’accord de siège ». Le conseiller juridique de l'Organisation des
Nations Unies a alors déclaré que «l'Organisation partageait l’opinion
juridique exprimée dans la lettre du secrétaire d’Etat Shultz en date du
29 janvier 1987 » (A/42/26, p. 11-12).

Le sénateur Dole n’a pas souscrit à la position du secrétaire d’Etat et
les avis étaient partagés au Sénat et à la chambre. Lorsqu'un rapport de
la commission de conciliation sur la loi d’ouverture de crédits pour les
affaires étrangères, contenant le texte de la loi contre le terrorisme, a été
présenté au Sénat, le président de la commission des affaires étrangères, le
sénateur Pell, a déclaré:

«le gouvernement craint que la formulation du texte concernant
l'OLP n’exige la fermeture de la mission d’observation de l'OLP
auprès de l'Organisation des Nations Unies, en violation d’obliga-
tions que les Etats-Unis ont contractées en droit international. Selon
moi, les termes de la loi n’exigent pas nécessairement la fermeture de
la mission d’observation de FOLP auprès de l'Organisation des
Nations Unies, car c’est une règle consacrée d’interprétation des lois
que les tribunaux américains interprètent les lois du Congrès dans
un sens compatible avec les obligations des Etats-Unis en droit inter-
national, pour que cette interprétation soit plausible.

Les partisans de la fermeture de la mission de l’OLP affirment que
les Etats-Unis ne sont pas juridiquement tenus d’accueillir des mis-
sions d’observation. S’ils ont raison sur le plan du droit international,
alors les termes de la loi exigent la fermeture de la mission d’observa-
tion de ’OLP.

36
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 45

Par contre, si les Etats-Unis sont, en tant que pays hôte de l’Organi-
sation des Nations Unies, juridiquement tenus d’autoriser les mis-
sions d'observation reconnues par l’Assemblée générale, on ne peut
alors, à mon avis, interpréter la loi comme exigeant la fermeture de la
mission d’observation de l’OLP. La loi ne fait aucune mention de la
mission de l’OLP auprès de l'Organisation des Nations Unies et ses
partisans n’ont jamais indiqué la moindre intention d’aller à l’en-
contre d’ obligations de droit international contractées par les Etats-
Unis. Ce qu’ils ont affirmé c’est que la fermeture du bureau de l'OLP
à New York ne constitue pas une violation du droit international et
qu’ils partaient de ce principe.» (Congressional Record, vol. 133,
n° 200, 16 décembre 1987, p. S18185-S18186.)

Avant que les événements ne prennent une telle tournure, le 13 octobre
1987 le Secrétaire général a écrit au représentant permanent des Etats-
Unis pour lui exprimer ses graves préoccupations à la suite de l’adoption
par le Sénat d’un amendement tendant à rendre illégal le maintien aux
Etats-Unis de tout bureau de l’OLP. Il a rappelé les termes de la lettre du
29 janvier 1987 du secrétaire d’Etat et a déclaré «je suis en accord avec les
vues exprimées par le secrétaire d’Etat sur cette question...»

Le 7 décembre 1987, le Secrétaire général a écrit ce qui suit à M. Wal-
ters:

«la position juridique de l'Organisation des Nations Unies est la sui-
vante: les membres de la mission d'observation de l’OLP sont, en
vertu de la résolution 3237 (XXIX) de l’Assemblée générale, des in-
vités de l'Organisation des Nations Unies et les Etats-Unis sont tenus
d’autoriser les membres du personnel de l’OLP à entrer et à séjourner
aux Etats-Unis pour s'acquitter de leurs fonctions officielles auprès
de l'Organisation des Nations Unies conformément à l’accord de
siège. Cette position ... conicide avec celle adoptée par le Gouverne-
ment des Etats-Unis dans la lettre que le secrétaire d’Etat a adressée
le 29 janvier 1987...

Même à ce stade avancé, j’espére vivement que le Gouvernement
des Etats-Unis aura la possibilité, conformément à sa propre position
juridique, de prendre des mesures pour empêcher l'adoption de cette
loi. Je vous serais toutefois obligé de bien vouloir confirmer que
même si la loi envisagée est adoptée, les arrangements actuellement
en vigueur en ce qui concerne la mission d’observation de ’OLP ne
seront ni restreints ni autrement affectés. Faute d’une telle assurance,
il s’avérerait qu’un différend existe entre l'Organisation des Nations
Unies et les Etats-Unis quant à l'interprétation ou à l’application de
l'accord de siège, auquel cas je me verrais dans l'obligation d’en-
tamer la procédure de règlement des différends prévue à la section 21
de l’accord de siège...»

La loi ayant toutefois été adoptée et incorporée à la loi d'ouverture de

37
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 46

crédits du département d’Etat, promulguée par le Président, le représen-
tant permanent par intérim des Etats-Unis, M. Okun, a écrit en ces termes
au Secrétaire général le 5 janvier 1988:

«La loi mentionnée dans vos lettres fait partie du Foreign Relations
Authorization Act, Fiscal Years 1988 and 1989, que le président
Reagan a signé le 22 décembre. La section 1003 de cette loi, qui a trait
à l'Organisation de libération de la Palestine (OLP), doit entrer en
vigueur quatre-vingt-dix jours après cette date. Etant donné que les
dispositions concernant la mission d’observation de l'OLP pour-
raient empiéter sur les pouvoirs constitutionnels du Président et que,
si elles étaient appliquées, elles seraient contraires à nos obligations
juridiques internationales découlant de l’accord de siège avec l'Or-
ganisation des Nations Unies, le gouvernement a l’intention de
mettre a profit le délai de quatre-vingt-dix jours qui doit précéder
l’entrée en vigueur de cette disposition pour engager des consulta-
tions avec le Congrés afin de régler la question. »

Le 14 janvier 1988, le Secrétaire général a écrit 4 M. Walters en rappe-
lant les termes des échanges de vues antérieurs et en déclarant:

« Bien entendu, je me félicite que le Gouvernement des Etats-Unis
ait l’intention d’utiliser le délai de quatre-vingt-dix jours de la ma-
nière indiquée par l’ambassadeur Okun et expliquée plus en détail
par le conseiller juridique du département d’Etat, le juge Sofaer, au
cours de l’entretien qu’il a eu avec le conseiller juridique de l’Organi-
sation des Nations Unies le 12 janvier. Néanmoins, ni la lettre de l’am-
bassadeur Okun ni les déclarations faites par le juge Sofaer ne cons-
tituent l’assurance que j'ai demandée dans ma lettre du 7 décembre
1987, pas plus qu’elles ne permettent de compter sur le plein respect
de l’accord de siège. Cela étant, il existe un différend entre l’Orga-
nisation et les Etats-Unis au sujet de l’interprétation et de l’applica-
tion de l'accord de siège et j’invoque par la présente la procédure de
règlement des différends énoncée à la section 21 de l’accord susdit. »

Le 2 février 1988, le Secrétaire général a écrit à nouveau à M. Walters,
dans les termes énoncés au paragraphe 19 de l’avis de la Cour.

Le 11 février 1988, le conseiller juridique de l'Organisation des Nations
Unies, M. Fleischhauer, a écrit à M. Sofaer, pour lui faire savoir que
l'Organisation des Nations Unies avait choisi M. Eduardo Jiménez de
Aréchaga, ancien Président et juge de la Cour internationale de Justice,
pour être son arbitre «en cas d’arbitrage aux termes de la section 21...» et,
étant donné les contraintes de temps, il l’a prié instamment de faire
connaître le plus tôt possible à Organisation des Nations Unies le nom
de l'arbitre choisi par les Etats-Unis.

La résolution 42/229 B a été adoptée par 143 voix contre zéro. Les Etats-
Unis n’ont pas participé au vote. M. Okun a expliqué cette position qui est
rappelée au paragraphe 22 de l’avis consultatif.

38
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 47

Le 4 mars 1988, à la suite de Padoption des résolutions 42/229A et
42/229B, le Secrétaire général a écrit 4 M. Walters pour lui faire remar-
quer qu’il n’avait pas reçu de réponse officielle à ses lettres dans lesquelles
il demandait

« des assurances que la loi contre le terrorisme de 1987 ne serait pas
appliquée à la mission permanente d’observation de l’Organisation
de libération de la Palestine, ou que son application serait différée,
[ni] ... de réponse ... concernant la désignation d’un arbitre par les
Etats-Unis».

Il a ensuite déclaré:

«[jexprime] l’espoir qu’il serait encore possible aux Etats-Unis de
concilier leur législation interne et leurs obligations internationales.
Cependant, si tel n’était pas le cas, [je suis] confiant que les Etats-Unis
reconnaitraient l’existence du différend et accepteraient de recourir
à la procédure de règlement des différends prévue à la section 21 de
l’accord de siège et que, dans l’intervalle, le statu quo serait main-
tenu.»

Le 11 mars 1988, M. Okun a écrit au Secrétaire général dans les termes
cités au paragraphe 24 de l’avis de la Cour. Le Secrétaire général a pro-
testé contre la lettre du 11 mars de M. Okun et dans une lettre du 15 mars a
répondu en ces termes:

«selon l'Organisation des Nations Unies, la décision prise par le
Gouvernement des Etats-Unis, telle qu’elle est exposée dans la lettre,
constitue une violation flagrante de l’accord de siège conclu entre
l'Organisation des Nations Unies et les Etats-Unis. Plus particulière-
ment, je ne saurais accepter que les Etats-Unis puissent prendre une
mesure, comme il est dit dans la lettre, quelles que soient les obliga-
tions qui leur incombent en vertu de l’accord de siège, et je voudrais
vous demander de réfléchir 4 nouveau aux graves conséquences
d’une pareille déclaration, étant donné les responsabilités qui incom-
bent aux Etats-Unis en tant que pays hôte.

Je dois aussi contester la conclusion à laquelle vous parvenez dans
votre lettre, 4 savoir que les Etats-Unis estiment que soumettre cette
affaire à arbitrage ne serait d’aucune utilité. L’Organisation des
Nations Unies reste persuadée que le dispositif prévu dans l’accord
de siège constitue le cadre approprié pour le règlement de ce diffé-
rend et je ne peux admettre que l’arbitrage ne serait d’aucune utilité.
Bien au contraire, dans le cas présent, il servirait l’objectif même
pour lequel les dispositions de la section 21 ont été incluses dans
l'accord, à savoir permettre le règlement d’un différend résultant de
l'interprétation ou de l’application de l’accord. »

L’ Attorney General des Etats-Unis a écrit une lettre à l’observateur per-
manent de la mission de l’OLP auprès de l’Organisation des Nations
Unies le 11 mars 1988 dans les termes énoncés au paragraphe 25 de l’avis

39
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 48

de la Cour. L’observateur de l’OLP a répondu le 14 mars dans les termes
énoncés au paragraphe 27 de l'avis de la Cour. L’ Attorney General Meese
a répondu dans une lettre du 21 mars citée au paragraphe 27 de l’avis dela
Cour.

Dans leur exposé écrit soumis à la Cour en l’espèce, les Etats-Unis ont
répété l’essentiel de la lettre du 11 mars de M. Okun. Ils ont fait observer
que comme la mission de POLP ne s’était pas conformée à l’ordre de
l’Atitorney General, une procédure judiciaire avait été engagée pour la
contraindre à s’exécuter. Dans leur exposé, les Etats-Unis ont indiqué:

«Cette procédure permettra à l’OLP et autres intéressés de s’op-
poser par des moyens de droit à ce qu’une mesure de contrainte soit
prise contre la mission de l’OLP pour faire appliquer la loi. Dans l’at-
tente d’une décision judiciaire, les Etats-Unis ne prendront aucune
mesure pour faire fermer la mission. La question ayant été portée
devant nos tribunaux, nous pensons qu’un arbitrage ne serait pas
opportun et que ce n’est pas le moment pour y recourir.»

Dans son exposé écrit, le Secrétaire général, en traçant historique des
faits de l’affaire, a rappelé les termes de sa lettre du 7 décembre 1987 et a
déclaré:

«il n’y aurait différend que si le Gouvernement des Etats-Unis ne
fournissait pas l’assurance que les arrangements en vigueur en ce qui
concerne la mission d'observation de l’OLP ne seraient ni restreints
ni autrement affectés. »

Après la promulgation de la loi, le Secrétaire général a rappelé aussi dans
son exposé:

«[qu’il] a considéré qu’en l’absence de toute assurance quant au
maintien des arrangements en vigueur concernant la mission d’ob-
servation de lOLP, l’incompatibilité de cette loi avec les obligations
imposées au pays hôte par l’accord de siège donnait naissance à un
différend au sens de la section 21 de l’accord.»

Le Secrétaire général a soutenu en outre que:

«Le processus automatique d’entrée en vigueur de la LAT [loi
contre le terrorisme], déclenché par sa promulgation même, constitue
objectivement une menace immédiate de provoquer la fermeture de
l’installation à partir de laquelle l’OLP assure sa représentation à
FONU, et cette menace immédiate suffit en soi ... à donner naissance
à un différend en l’absence de toute assurance de la part de l'exécutif
que la loi ne sera pas appliquée ou que les arrangements en vigueur
touchant la mission d’observation de ’OLP à New York ne seront ni
restreints ni autrement affectés. »

Le Secrétaire général a aussi conclu:

«l'ONU considère qu’un différend a existé entre elle-même et les

40
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 49

Etats-Unis à compter du moment où la LAT a été promulguée. II ne
peut faire de doute non plus que ce différend concerne l’interpréta-
tion ou l’application de l'accord de siège. Le secrétaire d’Etat des
Etats-Unis et divers représentants des Etats-Unis au comité des rela-
tions avec le pays hôte et à l’Assemblée générale ont reconnu claire-
ment et de façon suivie que le personnel de la mission d’observation
de l’OLP se trouve aux Etats-Unis en qualité d’invité de l'ONU au
sens de l’accord de siège, et le Secrétaire général a fait valoir à
maintes reprises que la LAT est incompatible avec l’accord de siège.
En d’autres termes, les conditions formelles nécessaires pour invo-
quer la section 21 de l’accord de siège sont manifestement réunies et
les obligations de procédure des parties ont donc pris effet. »

Sur la base de ces faits, quelles conclusions peut-on tirer quant à l’exis-
tence actuellement d’un différend entre l'Organisation des Nations Unies
et les Etats-Unis au sujet de l’interprétation ou de l’application de l’accord
de siège?

Comme la Cour l’a à juste titre fait remarquer dans son avis, l’existence
d’un différend international demande à être établie objectivement. La
simple affirmation ou contestation de l’existence d’un différend par une
partie (ou les deux) n’est pas déterminante. La Cour a également rappelé
sa définition classique d’un différend qui est «un désaccord sur un point
de droit ou de fait, une contradiction, une opposition de thèses juridiques
ou d'intérêts entre deux personnes». Y a-t-il un désaccord, une contradic-
tion ou une opposition dans cette affaire au sujet de l’interprétation de
Paccord de siège?

Je ne le pense pas. Au contraire, il y a toujours eu et il subsiste une
concordance de vues remarquable entre les représentants autorisés de
l'Organisation des Nations Unies et les Etats-Unis sur l’interprétation de
l’accord de siège. Ainsi, le secrétaire d’Etat avait dès le début de l’affaire
déclaré que les Etats-Unis se trouvaient «dans l’obligation de permettre
au personnel de la mission d’observation de ’OLP d’entrer aux Etats-
. Unis et d’y demeurer pour s’acquitter de ses fonctions officielles au Siège
de l’Organisation des Nations Unies...» Le conseiller juridique de l’Orga-
nisation des Nations Unies a fait savoir que «l'Organisation partageait
cette opinion juridique...» Le Secrétaire général a ensuite déclaré: «Je
suis en accord avec les vues exprimées par le secrétaire d’Etat sur cette
question...» Il a aussi indiqué que la position de l’Organisation des
Nations Unies «coincide avec celle adoptée par les Etats-Unis...» Pour
leur part, les Etats-Unis, aprés la promulgation de la loi, ont réaffirmé
que «si elles étaient appliquées» les dispositions de la loi «seraient
contraires à nos obligations juridiques internationales découlant de l’ac-
cord de siège avec l’Organisation des Nations Unies...»

Les Etats-Unis ne sont pas revenus sur cette position et, bien entendu,
l'Organisation des Nations Unies ne l’a pas fait non plus. Ce n’est pas 1a

41
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 50

ma conclusion personnelle, mais celle qui a été largement et 4 maintes
reprises réaffirmée au cours des débats que l’Assemblée générale a
consacrés à cette question, et encore récemment le 23 mars 1988.

Ainsi, le 29 février 1988, le représentant du Zimbabwe a déclaré que
«l'opinion juridique exprimée dans la lettre de M. Shultz a été partagée
par le Secrétaire général et le conseiller juridique des Nations Unies...»
(A/42/PV.101, p. 33). Le représentant de la République fédérale d’Alle-
magne, parlant au nom des douze Etats membres de la Communauté éco-
nomique européenne, a déclaré que ces Etats

«partagent sans réserve le point de vue exprimé aussi bien par le
Secrétaire général de l’Organisation des Nations Unies que par le
secrétaire d’Etat américain ... à savoir que les Etats-Unis sont tenus
de permettre au personnel de la mission d’observation de ’OLP
d’entrer aux Etats-Unis et d’y demeurer pour s’acquitter de ses fonc-
tions officielles au Siège de l’Organisation des Nations Unies»
(ibid. p. 51-52).

Le représentant de la Tchécoslovaquie, utilisant pratiquement les mêmes
termes, a rappelé que «ces faits ont été reconnus sans réserve … [par] le
secrétaire d'Etat, M. Shultz...» (ibid., p. 82). Le représentant du Dane-
mark, parlant au nom des cinq pays nordiques, a déclaré que «les pays
nordiques partagent totalement les points de vue déjà exprimés à ce sujet
par le Secrétaire général et le secrétaire d’Etat...» (ibid., p. 101).

De même, le 1% mars 1988, le représentant de l’Autriche a déclaré:

« Nous déduisons de l’examen de la question effectué à la Sixième
Commission que l’applicabilité des dispositions pertinentes de l’ac-
cord de siège à la mission d’observation de l’OLP et à son personnel
n’est contestée par aucune délégation, pas même par la délégation du
pays hôte.» :

La veille, le représentant du Bangladesh s’était exprimé en ces termes:

«Le secrétaire d'Etat des Etats-Unis, dans une lettre au Sénat,
déclarait dès le 29 janvier 1987 que le pays hôte était

«dans l'obligation d’autoriser la mission d'observation de FOLP
et son personnel à entrer et à demeurer aux Etats-Unis pour s’ac-
quitter de leurs fonctions officielles au Siège de l'Organisation des
Nations Unies ».

Ce point de vue est partagé par les cent quarante-cinq Membres des
Nations Unies qui ont voté pour la résolution 42/210B du 17 dé-
cembre 1987 de l’Assemblée générale, à l’exception d’un seul Etat.
Une telle unanimité sur l'interprétation d’une disposition juridique
est vraiment sans précédent. » (A/42/PV.102, p. 68.)

Enfin, le 23 mars 1988, à la reprise de la session de l’Assemblée générale, le
représentant de la Birmanie a conclu que:

42
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 51

«Ce différend ne peut pas être simplement considéré comme une
question d'interprétation quant au fond du problème vis-à-vis de
Vaccord de siège, car il est évident qu'après ce que les autorités
compétentes des Etats-Unis ont dit en la matière que l’on ne peut
pas dire qu’il y ait un conflit quant à cette interprétation entre la
position adoptée par les autorités américaines d’une part et l’opi-
nion exprimée par le Secrétaire général et la quasi-totalité des Etats
Membres, d’autre part.» (A/42/PV.107, p. 28-30.)

Compte tenu de cette concordance de vues évidente entre l’Organisa-
tion des Nations Unies et les Etats-Unis sur l'interprétation de l’accord de
siège, je ne suis pas convaincu par la conclusion de la Cour selon laquelle
«Pattitude opposée des parties» donne naissance à un différend «au
sujet de l’interprétation ou de l’application » de l’accord de siège. Dans la
mesure où cette conclusion se rapporte à l’application, elle n’est pas sans
valeur; dans la mesure où elle se rapporte à l’interprétation, l'exposé des
faits de l’affaire évoqué plus haut démontre 4 mon avis qu’elle n’est pas
tout à fait convaincante.

Certes, il est vrai que lorsque la violation par un Etat des obligations
que lui impose un traité est manifeste et incontestable elle n'échappe pas
aux effets d’une clause juridictionnelle qui confère à une cour — comme
la Cour elle-même — le pouvoir de se prononcer sur des différends au
sujet de l'interprétation ou de l’application de ce traité. Le conseil des
Etats-Unis a soutenu ce point de vue dans l'affaire du Personnel diploma-
tique et consulaire des Etats-Unis à Téhéran (C.LJ. Mémoires, p. 279) et cet
argument, qui a apparemment été accepté par la Cour, reste convaincant.
Mais il ne s'ensuit pas que, dans une affaire déterminée, la concordance
de vues démontrée des parties au sujet de l’interprétation est sans effet sur
l'existence ou l’inexistence d’un différend concernant l'interprétation
d’un traité. Dans l’affaire soumise à la Cour, si la question de l’application
de l’accord de siège est écartée pour les besoins de l’analyse, il ne semble
pas que les vues des parties sur son interprétation « concident » (pour uti-
liser le terme employé par le Secrétaire général).

Cela étant dit, je reconnais néanmoins qu’il y a une certaine logique et
cohérence dans la position selon laquelle toute allégation d’une partie
concernant une violation d’une disposition conventionnelle — même si
elle est évidente et admise par l’autre partie — comporte nécessairement
des éléments d'interprétation (par les parties et par tout tribunal chargé de
se prononcer à ce sujet), car une application ou une mauvaise application
d’un traité, quelle que soit la clarté de ses dispositions, est liée à son inter-
prétation. Mais lorsqu'une partie se limite à soutenir effectivement, sinon
dans la forme du moins dans le fond, que le traité n’a pas été appliqué et
indique clairement qu’il n’existe pas de différend au sujet de son inter-
prétation, y a-t-il, aux fins du règlement du différend, un différend au
sujet de l'interprétation du traité? J’en doute.

La question essentielle qui se pose dans cette affaire est de savoir s’il
existe un différend au sujet de l'application de l'accord de siège. La Cour

43
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) $2

reconnaît que la question de savoir si la loi contre le terrorisme a été appli-
quée ou si la loi n’aurait reçu qu’une application effective pourrait se
poser si, à l’issue de la procédure judiciaire en cours devant un tribunal
des Etats-Unis, la mission de l’OLP était effectivement fermée. Toutefois,
elle maintient que cette question n’est pas déterminante au regard de la
section 21 de l’accord de siége, car cet accord vise tout différend au sujet
de son interprétation ou de son application et non l’application des
mesures prises dans le droit interne des Etats-Unis.

Certes, la Cour a raison de faire observer que la question qui lui est
soumise concerne l’application de l’accord de siège et non l’application
de la loi contre le terrorisme. Mais si cette loi n’est pas effectivement appli-
quée à la mission d'observation de l’OLP, quel contenu peut avoir un dif-
férend au sujet de l’application de l’accord de siège ?

Il convient de rappeler que le Secrétaire général n’a pas toujours consi-
déré que la promulgation de la loi donnait naïssance à un différend au
sujet de l’application de l’accord de siège. Cela ressort des termes de sa
lettre du 7 décembre 1987, dans laquelle il a demandé aux Etats-Unis de
confirmer, si la loi envisagée était promulguée, que:

«les arrangements actuellement en vigueur en ce qui concerne la mis-
sion d'observation de l’OLP ne seront ni restreints ni autrement af-
fectés. Faute d’une telle assurance, il s’avérerait qu’un différend
existe entre l'Organisation des Nations Unies et les Etats-Unis quant
à l’interprétation ou à l’application de l’accord de siège. »

Par la suite, constatant que les déclarations faites par les Etats-Unis ne
constituaient pas les assurances qu’il avait demandées, le 14 janvier 1988,
il a déclaré qu’un différend existait. Toutefois, le 2 février, le Secrétaire
général a écrit ce qui suit:

«puisque les Etats-Unis, à ce jour, n’ont pas été en mesure de don-
ner les assurances appropriées d’une suspension de l’application de
la loi à la mission d’observation de l’OLP, le moment sera vite venu
où je n’aurai d’autre choix que d’agir, soit avec les Etats-Unis dans le
cadre de la section 21 de l'accord de siège, soit en informant l’ Assem-
blée générale de l’impasse dans laquelle nous sommes».

Même après que l’Assemblée générale eut demandé un avis consultatif à
la Cour, le 4 mars 1988, le Secrétaire général s’est référé aux «assurances
que la loi ne serait pas appliquée ou que son application serait différée »,
et a exprimé l’espoir que les Etats-Unis reconnaitraient l’existence d’un
différend au cas où il ne serait pas possible pour les Etats-Unis de conci-
lier leur législation interne et leurs obligations internationales. Dans l’ex-
posé écrit qu’il a soumis à la Cour, le Secrétaire général a soutenu qu’il
existait un différend au sens de la section 21 de l’accord de siège «en l’ab-
sence de toute assurance quant au maintien des arrangements en vigueur
au sujet de la mission d’observation de l’OLP ». Le Secrétaire général a fait

44
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 53

valoir dans son exposé écrit qu’une menace de fermeture de la mission de
l’'OLP donnait naissance à un différend

«en l'absence de toute assurance de la part de l’exécutif que la loi ne
serait pas appliquée ou que les arrangements en vigueur touchant la
mission d’observation de l’OLP à New York ne seraient ni restreints
ni autrement affectés ».

Pour leur part, après la promulgation de la loi, les Etats-Unis ont tout
d’abord fait observer qu’ils n’avaient pris aucune mesure susceptible
d’entraver le fonctionnement de la mission de l’OLP. Après avoir jugé
qu’il était tenu par la loi de fermer le bureau de New York de la mission
d'observation de l’OLP et intenté une action devant un tribunal de dis-
trict, l’ Attorney General a déclaré que: «les Etats-Unis ne prendront pas
d’autres mesures pour fermer le bureau de la mission avant que le tribunal
ait rendu sa décision». Les Etats-Unis ont réaffirmé cette position à plu-
sieurs reprises.

Il est donc évident que le Secrétaire général a, à maintes reprises, fait
savoir que si les Etats-Unis donnaient des assurances que les arrange-
ments en vigueur au sujet de la mission de l'OLP seraient «maintenus » et
que l’application de la loi à cette mission serait « différée », il n’y aurait pas
de différend au sujet de l’interprétation et de l'application de l’accord de
siège. Les Etats-Unis ont donné de telles assurances, ne serait-ce qu’en
employant les termes «tant que les tribunaux des Etats-Unis ne se seront
pas prononcés » sur la question de savoir si la loi «exige la fermeture de la
mission d’observation de ’OLP».

Quelle que soit l'importance de cette condition, elle n’ôte pas toute
utilité à ces assurances. On ne sait pas pourquoi ces assurances des
Etats-Unis ne peuvent pas être considérées comme des assurances suffi-
santes sur le maintien des arrangements en vigueur au sujet de la mission
d'observation de l’OLP, dans l'attente de l'issue de la procédure judi-
ciaire engagée devant les tribunaux des Etats-Unis. Naturellement, il
appartient au Secrétaire général de dire si les assurances qu’il demande
sont suffisantes ou non. Néanmoins, les assurances des Etats-Unis
sont utiles pour se prononcer objectivement sur la question de savoir s’il
existe actuellement un différend au sujet de l’application de l’accord de
siège.

Le fait est que la mission d’observation de l’OLP auprès de l’Organisa-
tion des Nations Unies fonctionne. Elle n’a pas été fermée; rien ne montre
que ses activités aient été «restreintes ou autrement affectées ». Il est
vrai que la mission doit se défendre dans le cadre de l’Organisation des
Nations Unies et devant le tribunal de district des Etats-Unis contre la
menace de sa fermeture. Mais une évaluation objective de la question
confirme certainement la conclusion selon laquelle l’'OLP, comme le pen-
sent les Membres de l'Organisation des Nations Unies et l’opinion pu-
blique, n’a pas été gravement génée par la promulgation de la loi contre le
terrorisme et par les mesures adoptées en vertu de ce texte. Au contraire, il
semble même qu’elle en ait bénéficié.

45
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 54

Si l’'OLP avait fermé son bureau à New York pour se conformer à la
décision de |’ Attorney General, un différend au sujet de l’application de
l'accord de siège aurait sans aucun doute existé dès le moment de cette
fermeture. A l’heure actuelle, l’Aftorney General ne s’est pas prononcé
définitivement sur la question de savoir si POLP sera effectivement tenue
de fermer son bureau à New York; c’est au tribunal du district sud de
New York qu’il appartient de trancher cette question.

Durant la procédure orale devant la Cour, le conseiller juridique de
l'Organisation des Nations Unies a dit, en réponse à une question, que si
les tribunaux des Etats-Unis devaient conclure que la loi contre le terro-
risme ne peut juridiquement étre appliquée contre la mission d’observa-
tion de l’OLP, cela ne voudrait pas dire que le différend n’a jamais existé,
mais simplement qu’il a pris fin. Il s’agit là d’une interprétation raison-
nable des faits qui m’améne à conclure que l’avis de la Cour est défen-
dable. Mais ce n’est pas une interprétation nécessaire, en particulier,
compte tenu du fait que le Secrétaire général a maintes fois subordonné
Pexistence d’un différend à l’absence d’assurance des Etats-Unis concer-
nant le maintien des arrangements en vigueur au sujet du fonctionnement
de la mission d’observation de l'OLP.

La question revient à savoir si les Etats-Unis sont maintenant tenus de
soumettre à l’arbitrage le différend, ou s’ils ne le seront qu’au cas où le
tribunal de district ordonnait l'application de la loi à la mission d’obser-
vation de l’'OLP. Si la procédure engagée devant le tribunal de district et
les recours éventuels étaient menés jusqu’à leur terme, plusieurs décisions
pourraient être rendues sur le plan interne. Il pourrait être conclu que la
loi s’applique à la mission d’observation de l’OLP; les Etats-Unis ont dé-
claré que dans ce cas ils considéreront la soumission à l’arbitrage du diffé-
rend comme «opportun et approprié». Au contraire, si l’on s’appuie sur
le raisonnement du sénateur Pell exposé ci-dessus ou sur d’autres motifs,
il pourrait être conclu que la loi ne s’applique pas à la mission de ?OLP;
dans ce cas si un différend exigeant un arbitrage a existé, il prendrait fin. Il
pourrait également être conclu que, compte tenu de l’avis consultatif de la
Cour et du fait que la loi contre le terrorisme ne mentionne pas les obliga-
tions des Etats-Unis de recourir à arbitrage en vertu de l’accord de siège
et ne peut donc être interprétée comme dérogeant à de telles obligations,
les Etats-Unis seraient en tout état de cause tenus de soumettre à l’arbi-
trage le différend. D’autres possibilités pourraient également être envisa-
gées.

Une interprétation possible de la section 21 de l’accord de siège que je
ne juge pas défendable est la suivante : comme cet instrument contient une
clause que les spécialistes de arbitrage qualifient d’imparfaite ou d’in-
complète, celle-ci permet à une partie de ne pas désigner un arbitre si elle
en décide ainsi. La section 21, alinéa a), prévoit:

«Tout différend entre l'Organisation des Nations Unies et les
Etats-Unis au sujet de l’interprétation ou de l’application du présent
accord ... sera, s’il n’est pas réglé par voie de négociations ou par tout

46
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 55

autre mode de réglement agréé par les parties, soumis aux fins de
décision définitive à un tribunal composé de trois arbitres, dont l’un
sera désigné par le Secrétaire général, l’autre par le Secrétaire d’Etat
des Etats-Unis, et le troisième choisi par les deux autres, ou, à défaut
d’accord entre eux sur ce choix, par le Président de la Cour interna-
tionale de Justice. »

Cette clause est incomplète car si elle contient une disposition concernant
la désignation d’un troisième arbitre par une autorité déterminée, elle ne
contient aucune disposition prévoyant qu’une telle autorité doit désigner
l'arbitre qu’une partie s’est abstenue de désigner. Les clauses d’arbitrage
qui sont rédigées avec plus de précaution contiennent bien unetelle dispo-
sition.

Dans les premières années de ses activités, la Commission du droit in-
ternational a déployé des efforts énergiques et intensifs pour combler les
lacunes de la procédure d’arbitrage international. L’absence d’une dispo-
sition concernant la désignation par une autorité déterminée d’un arbitre
qu'une partie s’est abstenue de désigner a été considérée comme une
lacune grave. En dépit du caractère progressif et de l’excellente qualité
technique du projet établi par la Commission sur la base de celui de son
rapporteur spécial, M. Georges Scelle, la majorité de l’Assemblée générale
ne s’est pas montrée dans une large mesure disposée à approuver les travaux
de la Commission; elle a préféré maintenir des échappatoires, pour
conserver toute la souplesse diplomatique voulue quant à l’interprétation
de mesures qui ont souvent réduit le caractère judiciaire de la procédure
d’arbitrage international. Cet historique montre qu’il peut être soutenu
que les dispositions d’arbitrage de l’accord de siège ont été délibérément
rédigées de façon à omettre une disposition concernant la désignation
par un tiers d’un arbitre qu’une partie s’est abstenue de désigner pour
donner la possibilité à chacune des parties d’échapper finalement à une
obligation dont l’autre pourrait exiger le respect dans une affaire déterminée.

Je ne pense pas qu’une telle argumentation serait justifiée dans la pré-
sente affaire, non parce que l’accord de siège a été conclu avant que
l’Assemblée générale n’ait réagi comme elle l’a fait devant le projet de
la Commission mais parce que la Cour l’a résolument et raisonnable-
ment rejetée dans des circonstances analogues.

Dans la procédure consultative dans l’affaire de l’Interprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, le pas-
sage pertinent de la clause d’arbitrage examiné par la Cour était essentiel-
lement le même que celui de l’accord de siège. En d’autres termes, si cette
clause prévoyait la possibilité pour une autorité (en l’occurrence, le Secré-
taire général) de désigner un troisième arbitre à défaut d’accord entre les
deux parties sur ce choix, elle ne contenait aucune disposition concernant
la désignation par une autorité déterminée d’un arbitre qui devait préala-
blement être désigné par une partie.

Dans les différends entre la Bulgarie, la Hongrie et la Roumanie d’une
part et certaines puissances alliées et associées signataires des traités de

47
ACCORD RELATIF AU SIÈGE (OP. IND. SCHWEBEL) 56

paix de l’autre, les Gouvernements de la Bulgarie, de la Hongrie et de la
Roumanie ont refusé de désigner des arbitres en application de la clause
d’arbitrage des traités. La Cour a constaté que «toutes les conditions
requises pour que soit ouverte la phase du règlement des différends » par
les commissions d’arbitrage «sont remplies » et a conclu:

«Les traités prévoyant que tout différend sera soumis aux commis-
sions «à la requête de l’une ou l’autre des parties», il en résulte
que chacune d’elles est tenue, à la requête de l’autre, de coopérer à la
constitution de la commission, notamment en désignant son repré-
sentant. S’il en était autrement, la méthode de règlement par commis-
sions instituées par les traités manquerait complètement son but.»
(CLS. Recueil 1950, p. 77.)

(Signé) Stephen M. SCHWEBEL.

48
